 Case 8:21-cv-01621-KKM-JSS Document 3 Filed 07/08/21 Page 1 of 2 PageID 18



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                         Case No. 8:21-cv-1621-KKM-JSS

APPROXIMATELY $1,899,663.50
SEIZED FROM FIRST INTERNET
BANK ACCOUNT NUMBER 301680767

         Defendant.

                           NOTICE OF A RELATED ACTION

         Under Local Rule 1.07(c), “lead counsel has a continuing duty to notify the

judge of a related action pending in the Middle District or elsewhere.”

I certify that the above-captioned case:

     ☒      IS related to pending or closed civil or criminal case(s) previously filed in
            this Court, or any other federal or state court, or administrative agency as
            indicated below:

            In the Matter of the Seizure of all funds in First Internet Bank account number
            301680767. . . ., Case No. 8:21-MJ-1532SPF (M.D. Fla.);

            IS NOT related to any pending or closed civil or criminal case filed with
     ☐
            this Court, or any other federal or state court, or administrative agency.
 Case 8:21-cv-01621-KKM-JSS Document 3 Filed 07/08/21 Page 2 of 2 PageID 19



      I further certify that I will serve a copy of this Notice of Pendency of Other

Actions upon each party no later than fourteen days after appearance of the party.

      Date: July 8, 2021                Respectfully Submitted,
                                        KARIN HOPPMANN
                                        Acting United States Attorney


                                 By:    s/Suzanne C. Nebesky
                                        SUZANNE C. NEBESKY
                                        Assistant United States Attorney
                                        Florida Bar Number 59377
                                        400 N. Tampa Street, Suite 3200
                                        Tampa, Florida 33602
                                        (813) 274-6000 – telephone
                                        E-mail: suzanne.nebesky@usdoj.gov




                                           2
